Citation Nr: 0119122	
Decision Date: 07/23/01    Archive Date: 07/31/01	

DOCKET NO.  00-24 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for chronic low 
back pain and chronic strain, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for peptic 
disease, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from July 1982 to December 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the VARO in 
Little Rock which increased from 20 percent to 40 percent the 
evaluation for the veteran's service-connected low back 
disability.  The rating decision also confirmed and continued 
a 10 percent disability rating for the veteran's service-
connected peptic disease.  A total rating based on individual 
unemployability by reason of the severity of the service-
connected disabilities was denied.  It was noted the 
veteran's combined disability evaluation was increased from 
30 percent to 50 percent disabling, effective October 29, 
1999.

A review of the claims file reveals that the veteran is in 
receipt of Social Security benefits based on disability.  A 
number of records upon which the award of benefits was based 
have been associated with the claims file.  However, the 
actual decision itself is not of record.  Of record is an 
undated communication in which it was noted the veteran had 
been awarded benefits by an administrative law judge due to 
pain and limitations associated with lower back and 
psychological problems.  Reference was made to an August 1995 
consultative examination and a February 2000 consultative 
examination.  It was determined that medical improvement had 
not occurred and since medical improvement relative to the 
ability to work had not been demonstrated, the disability 
"continue[d]."  Although a Social Security Administration 
disability decision is not controlling for VA determination 
purposes, it is clearly pertinent to the instant claims.  
Brown (Clem) v. Derwinski, 2 Vet. App. 444, 448 (1992) (the 
Board must consider Social Security unemployability 
determination and must give statement of reasons or bases for 
the weight given to this evidence); see also Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist 
includes obtaining Social Security Administration decision 
and supporting medical records pertinent to VA claim).  As 
noted, this includes obtaining the decision, as well as the 
supporting medical records.  The Board notes that the Social 
Security records available seem to indicate that the 
veteran's unemployability is attributable to both low back 
problems and psychological problems.  However, the Board 
further notes that service connection is not in effect for 
any psychiatric disorder.  (Only service-connected 
disabilities may be considered in determining whether a 
claimant is entitled to unemployability benefits.  38 C.F.R. 
§ 4.16 (2000).)

Although there is much medical evidence of record, including 
the report of a VA rating examination accorded the veteran in 
February 2000, none of the examinations contains an 
assessment of the impact of the veteran's service-connected 
disabilities on his ability to obtain and maintain some form 
of gainful employment.  The United States Court of Appeals 
for Veterans Claims (Court) has held that in the case where 
total disability based on individual unemployability is 
claimed, the duty to assist requires that VA obtain an 
examination which includes an opinion as to what effect the 
veteran's service-connected disabilities have on his ability 
to work.  38 U.S.C.A. § 5107(a) (West 1991); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.10, 4.16(a) (2000), see also Colayong v. 
West, 12 Vet. App. 524, 540 (1999).  As noted above, the 
current record does not contain any such opinion.

The Board notes that in the veteran's application for 
increased compensation based on unemployability, which was 
received in October 1999, he indicated he last worked in 
1988.  He gave his occupation during that year as "grocery 
store/U.S. Army."  As to whether he has tried to obtain 
employment since he reportedly became too disabled to work, 
he indicated that in 1990 he had tried to find employment as 
a forklift driver/warehouse man.  There is no indication as 
to the circumstances for his apparently not having been 
accepted for employment at that time.  It is not clear from 
the evidence of record whether the veteran has made any 
attempts to find employment since that time. 

The Board also notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) was signed into law.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA provides that VA will make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate claims for VA benefits and also 
requires VA to notify claimants of the evidence necessary to 
substantiate a claim, and, under certain circumstances, also 
requires medical examinations and opinions.

In the judgment of the Board, the VCAA requires additional 
development as indicated below:

1.  The RO should ask the veteran to 
identify any sources of VA and non-VA 
medical treatment since February 2000.  
The RO should then obtain copies of any 
medical records indicated and associate 
them with the claims folder.

2.  The RO should obtain from the Social 
Security Administration copies of all 
decisions pertaining to the award of 
disability benefits for the veteran.  Any 
records obtained should be associated 
with the claims folder.

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning in light of service-connected 
disabilities.  A written copy of the 
report should be inserted in the claims 
folder.

4.  The RO should arrange for orthopedic 
and gastrointestinal examinations of the 
veteran in order to determine the current 
nature and extent of service-connected 
disability.  All indicated studies should 
be performed.  Each examiner should 
review the claims folder prior to 
completing the examination report.  
Findings necessary to apply pertinent 
rating criteria should be made.  Each 
examiner should express an opinion as to 
the combined effect of the veteran's 
service-connected disabilities on his 
ability to obtain and maintain some form 
of gainful employment.  Each examination 
report should include the medical 
rationale for any opinion expressed.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above-requested development has been 
completed to the extent possible.  In 
particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
not, the RO should return the reports for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  Then, the RO should re-
adjudicate the issues of entitlement to 
increased ratings for a low back 
disability and peptic disease, and 
entitlement to a total disability rating 
based on individual unemployability.

Thereafter, if any benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran and his 
representative should be provided with a supplemental 
statement of the case.  (If the veteran fails to report for 
an examination, the supplemental statement of the case should 
refer to 38 C.F.R. § 3.655 (2000), and should include an 
explanation of the effect of this regulation on the claims 
for increased ratings.)  A reasonable period of time for a 
response should be afforded.  The case should then be 
returned to the Board if otherwise in order.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


